             Case 1:15-cr-00536-PGG Document 1127 Filed 03/17/21 Page 1 of 2

                                    RUTH M. LIEBESMAN
                                             Attorney-at-Law

4-14 Saddle River Road, Suite 204                                                   30 Wall Street, 8th Floor
Fair Lawn, New Jersey 07410                                                      New York, New York 10005
201-617-7000                                                                                   212-804-5740
201-617-7710 (facsimile)                                                           www.RuthLiebesman.law
201-787-6002 (mobile)                                                              RuthLiebesman@aol.com
N.J. Bar No. 00885-1994                                                           Admitted in NY, NJ & MA

    VIA ECF
                                                          March 17, 2021

    The Honorable Paul G. Gardephe
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, New York 10005

            Re:     United States v. Omar Amanat
                    Docket No. S8 15 Cr. 536 (PGG)

    Dear Judge Gardephe:

                   This letter is to clarify and hopefully streamline the filings emanating from this
    office. The parenthetical numbers refer to the document number in the docket sheet for this case.

                    As the Court will recall, on December 28, 2020, counsel herein filed a timely Rule
    33 Motion (No. 1113) and Memorandum of Law in support thereof. (No. 1114) Point Two of the
    Memorandum contained supplemental exhibits in support of the pending Rule 29 Motion (No.
    735) which contended at Point II, that the Court erred in allowing Special Agent Joel DeCapua to
    testify as an expert (Point II (A) of the Rule 29 Motion), and that his false expert testimony
    required a new trial. (Point II (B) of the Rule 29 Motion). The Supplemental Exhibits contained
    evidence in No. 1114 supported the contention that SA DeCapua was categorically wrong about
    matters that he had testified were absolute proof of fabrication, decimating his claim of expertise,
    and that the false expert testimony caused severe prejudice and denied Mr. Amanat of a fair trial.

                   The Government requested a number of items of discovery related to the newly
    discovered Blackberry. Among those was an affidavit from Helena Amanat, Omar Amanat’s ex-
    wife, who had discovered the Blackberries. Although counsel herein provided the Government
    with some information, counsel suffered a serious health emergency. The Government graciously
    agreed to give counsel time to recover before addressing this issue.

                   While we obtained the Cellebrite downloads and other items of attorney work-
    product, there was no way to know if we would be able to establish a chain of custody of the
    phones in the near future as Ms. Helena Amanat was outside of this country and hospitalized
    with serious medical issues. While she is no longer hospitalized, there is no way to know if or
    when Ms. Amanat will recover sufficiently to provide a sworn affidavit as to when, where and
           Case 1:15-cr-00536-PGG Document 1127 Filed 03/17/21 Page 2 of 2

RUTH M. LIEBESMAN
The Hon. Paul G. Gardephe, U.S.D.J.                                                       March 17, 2021
Re: U.S. v. Omar Amanat, S8 15 Cr. 536 (PGG)                                                    Page -2-


   how she found the Blackberries, as well as to whom she gave them and when. Ms. Amanat is the
   genesis of the chain of custody. Without her, there is a gap that cannot be filled. If I cannot fill
   that gap, there is no reason to provide the rest of the work product requested by the Government.

                  Rather than delay Mr. Amanat’s sentencing indefinitely, on March 12, 2021, we
   filed document no. 1124, moving to withdraw the Rule 33 motion and memorandum based on
   the newly discovered Blackberries. (No. 1113 & 1114)

                  Mr. Amanat did not, however, wish to withdraw the additional exhibits in Point II
   of No. 1114, which were put forth in support of Point II of the already pending Rule 29 Motion.
   Thus, also on March 12, 2021, counsel herein sent a letter to the Court, (No. 1125) submitting
   the exhibits and explaining their relationship to the Rule 29 Motion (No. 735).

                   To summarize, Mr. Amanat does not wish to delay the proceedings by waiting to
   be able to establish the chain of custody.

                Thus, on March 12, 2021, by document no. 1123, Mr. Amanat has withdrawn
   documents 1113 and 1114, the Rule 33 Motion and Memorandum of Law.

                  By document no 1125, the letter to the Court of March 12, 2021, Mr. Amanat
   resubmits the additional exhibits for the Rule 29 Motion (No. 735), that were in Point II of the
   now withdrawn 1113 and 1114.

                  Please feel to contact me if you have any questions.

                  Thank you.

                                                         Very truly yours,

                                                         /s/ Ruth M. Liebesman
                                                         Ruth M. Liebesman

   all counsel via ECF
